           Case 1:18-cr-00719-RA Document 18 Filed 06/08/20 Page 1 of 1
                                                             USDC-SDNY
                                                             DOCUMENT
                                                             ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                 DOC#:
SOUTHERN DISTRICT OF NEW YORK                                DATE FILED: 6/8/2020


 UNITED STATES OF AMERICA,
                                                                 No. 18-CR-719
                                     v.
                                                                    ORDER
              ESHONE WILLIAMS,

                            Defendant.


RONNIE ABRAMS, United States District Judge:

         The VOSR is scheduled for June 12, 2020 at 2:00 p.m. The parties shall use

the following dial-in information:

         Dial-In Number:888-363-4749

         Access Code: 1015508



SO ORDERED.

Dated:     June 8, 2020
           New York, New York

                                              Ronnie Abrams
                                              United States District Judge
